Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered June 9, 1992, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the sentencing court penalized him for his refusal to cooperate with the Probation Department. However, a sentencing court is permitted to consider all relevant factors in arriving at a sentence (see, People v Farrar, 52 NY2d 302, 305) and may consider the extent of a defendant’s cooperation or lack thereof with the authorities (see, People v DeTomaso, 186 AD2d 1023; People v Warden, 141 AD2d 913, 914-915). The sentencing court herein considered all the relevant factors. Notably, the court stated that the sentence was appropriate given the defendant’s prior criminal history. We agree. The defendant’s sentence is neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to consider them in the exercise of our interest of justice jurisdiction. Bracken, J. P., Sullivan, Lawrence and Joy, JJ., concur.